Citation Nr: 1125434	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression and anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted entitlement to service connection for PTSD with depression and anxiety and assigned an initial 30 percent evaluation effective December 17, 2004.

In an October 2006 rating decision, the Veteran was awarded an increased rating of 50 percent for her PTSD, effective December 17, 2004, the original date of service connection.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for PTSD with depression and anxiety remains before the Board.

In April 2008, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

As a final matter, the information of record reflects that in a September 8, 1988, rating decision, the RO initially granted the Veteran's claim seeking entitlement to service connection for the residuals of a fractured right great toe and assigned a noncompensable evaluation, effective from August 12, 1988 (the date following the Veteran's discharge from active duty).  Notably, when the Veteran filed her application for VA compensation benefits in December 2004, the RO again adjudicated that same claim in a March 8, 2005, rating decision, granting service connection for the residuals of a fracture of the right great toe, evaluated as noncompensable, effective from December 17, 2004.  However, at the time of the filing of the December 2004 claim, service connection for the right great toe fracture had been in effect for ten or more years and was protected under 38 U.S.C.A. § 1159 (West 2002).  Thus, the RO, in essence, severed the Veteran's protected service connection for this disability for the period from August 12, 1988, through December 16, 2004, in violation of 38 U.S.C.A. § 1159.  See also 38 C.F.R. § 3.957 (2010).  Hence, this discrete matter is referred to the RO, so that it may take any corrective action deemed appropriate, in order to reinstate the protected service connection for the residuals of a fractured right great toe, effective from August 12, 1988.


FINDING OF FACT

The Veteran's PTSD manifests occupational and social impairment with reduced reliability and productivity due to such moderate symptoms as difficulty sleeping, flashbacks, hypervigilance, and episodes of depression and anxiety.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD with depression and anxiety was granted in the March 2005 rating decision on appeal effective December 17, 2004.  In an October 2006 rating decision, an increased 50 percent evaluation was assigned also effective December 17, 2004.  The Veteran contends that an increased rating is warranted as her symptoms of anxiety, stress, and depression have impacted her ability to work, led to suicide attempts, and resulted in numerous psychiatric hospitalizations.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that the Veteran's PTSD symptoms have most nearly approximated the criteria associated with the current 50 percent rating throughout the claims period.  As to the schedular criteria, the Veteran's PTSD demonstrated several of the specific symptoms listed under Diagnostic Code 9411 associated with a 50 percent evaluation.  Her affect was described as flattened and depressed by the February 2005 VA examiner, and she endorsed occasional symptoms of panic and difficulty maintain social relationships during periods of depression at the VA examination.  The Veteran also experiences other symptoms of PTSD that are contemplated by the current 50 percent rating including difficulty sleeping, flashbacks, hypervigilance, and episodes of depression and anxiety
The Global Assessment of Functioning (GAF) scores assigned during this period are also consistent with a 50 percent evaluation.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran was assigned GAF scores of 55 and 60 by the July 2006 and February 2005 VA examiners, respectively, which are consistent with moderate symptoms and moderate occupational and social impairment.  The February 2005 VA examiner also specifically characterized the Veteran's PTSD symptoms as moderately severe.  

The Veteran's social and occupational impairment is also consistent with the currently assigned 50 percent evaluation.  During the February 2005 VA examination the Veteran reported that she worked in the health care field.  Although her PTSD resulted in depression and irritability that made it difficult to get along with some people at work, she continued to be employed.  At the July 2006 VA examination, the Veteran was unemployed, but she had been let go from her previous job for reasons unrelated to her PTSD.  She was currently looking for a job, held a Master's degree, and had a lead on a new employment opportunity.  The Veteran also maintained relationships with friends and family throughout the claims period and stated in July 2006 that she was currently dating.  It is therefore clear that the Veteran was able to establish and maintain effective work and social relationships throughout the claims period. 

The Board has considered whether the Veteran's disability warrants a 70 percent rating, but as there is no evidence of impairment in the areas of family relations, judgment, or thinking due to PTSD, a 70 percent rating is not warranted.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001) (a 70 percent evaluation is assigned when there is impairment in most of the areas of work, school, family relations, judgment, thinking, and mood).  Both the February 2005 and July 2006 VA examiners found that the Veteran's judgment and thought processes were normal, and she has maintained relationships with her family throughout the claims period.  In addition, the Veteran has only manifested one of the specific symptoms indicative of an increased 70 percent rating: suicidal ideation.  The Veteran stated that she attempted suicide twice in February and May 2006, but there is no evidence of continuous depression or panic, speech abnormalities, neglect of personal appearance or hygiene, or any of the other symptoms associated with an increased rating.  She denied any current suicidal ideation at the July 2006 VA examination, and the examiner's assigned GAF score was consistent with no more than moderate symptoms.  As noted above, it is clear that the Veteran is capable of establishing and maintaining work and social relationships, and her PTSD has not impacted her family relations, judgment, or thinking.  Therefore, while her PTSD has been productive of occasional suicidal ideation, the Board cannot find that the disability most nearly approximated the criteria associated with a 70 percent rating at anytime during the claims period.  

An initial rating in excess of 50 percent is not warranted for the Veteran's PTSD.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  Her PTSD is manifested by symptoms such as difficulty sleeping, flashbacks, hypervigilance, and episodes of depression and anxiety resulting in moderate occupational and social impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected PTSD.  She is not in receipt of Social Security disability benefits, and continued to work through most of the claims period.  Although the Veteran was unemployed at the time of the July 2006 VA examination, she stated that she was let go from her previous job due to reasons no related to her PTSD.  The July 2006 VA examiner found that the Veteran was capable of working, and there is no medical evidence that the Veteran is unable to maintain employment due to psychiatric symptoms.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected PTSD with depression and anxiety.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has been unable to obtain any records of treatment reported by the Veteran in connection with the current claim for an increased rating.  The Veteran reported undergoing treatment at several private facilities (including the Horsham Clinic, Abbington Hospital, and with a therapist named Michael Turk), but VA's requests to obtain these records have gone unanswered.  The Veteran was notified in letters dated June 2008, October 2008, November 2008, and April 2010 that VA was having difficulty obtaining her private treatment records, and although VA asked that she provide additional information or submit the records herself, no reply to these letters was ever received.  Similarly, VA made multiple records requests to the Horsham VA Medical Center (VAMC) in November 2008 and January 2009, and attempted to retrieve any computer records in March 2010, but no records were procured.  

The Board finds that VA has made reasonable requests to obtain records of treatment reported by the Veteran, but has been unable to retrieve these records without further assistance from the Veteran.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to develop the claim rests with the Veteran herself.  

Additionally, the Veteran failed to report for a VA examination scheduled in October 2008.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2010).  Notice of the date and time of the examination was mailed to the Veteran's current address and she has not alleged good cause for her failure to appear.  Her representative, in the May 2011 post-remand brief, stated that the Veteran's failure to appear for the examination was due to her PTSD-related depression.  The Veteran has not argued that she was actually ill or hospitalized at the time of the scheduled examination and the Board finds that her depression does not constitute good cause for her failure to appear as defined in the regulation.  See 38 C.F.R. § 3.656(a) (providing examples of good cause including the illness or hospitalization of the claimant, death of an immediate family member, etc.).  The Veteran was also informed on several occasions that failing to report for a VA examination could result in the denial of her claim. 

The Board also finds that VA has complied with the April 2008 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was contacted and asked to provide information and records pertinent to her claim on appeal.  No response to these requests was ever received.  Similarly, the Veteran was scheduled for a VA psychiatric examination in October 2008, but she failed to report.  The case was then readjudicated in June 2010.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with depression and anxiety is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


